902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry William LEWIS, Plaintiff-Appellant,v.W.M. FAULCONER;  Scott Hass;  D.S. Brooks, Defendants-Appellees.
No. 89-7807.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1989.Decided April 17, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-249-AM)
Henry William Lewis, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and HARRISON L. WINTER,* Senior Circuit Judge.
PER CURIAM:


1
Henry William Lewis appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that there was no abuse of discretion and that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Lewis v. Faulconer, C/A No. 89-249-AM (E.D.Va. Aug. 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)


*
 Lewis states that he never received the district court's order of July 7, 1989.  That order directed him to submit a short, particularized statement, setting forth in separately numbered paragraphs the facts and conduct that he contended violated his constitutional rights.  Because Lewis' action was dismissed without prejudice, he may refile his complaint in a form that complies with the district court's order